DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 24, the last clause of the claim recited “wherein the pulse receivers of the plurality of pulse receiver are spaced at predetermined intervals.”  The terminology “spaced at predetermined intervals”.  It is not clear if the spacing of the pulse receivers are spaced in terms of distance to time.  As such the claim is considered indefinite.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8, 15 and 22-23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dau (US 10,300,333 B2).

Regarding claims 8, Dau teaches a golf measurement system with the golf shoes, sensors on each shoe and the sensors configured to sense data regards the orientation of each shoe when the golfer takes a shot.  Such orientation includes positional relationship between each shoe.  See Abstract.  Figure 1, 6.  (110)(112)(2:43+, 9:3+)(Abstract)  Dau also teaches a communication unit (see Figure 1 noting 122 signal which requires a communication unit on the external device) external device which can be carried by the user (See items 122 and 3:20+ noting the “external device” which includes a cell phone), the communication unit can be part of item 100 in one example and can connect wirelessly to other units, 7:63+ notes that the components can be integral or separable, 100 is considered a control unit and 3:20+ speaks of obtaining data from sensors and processing the data into performance reports, the data and/or performance reports are sent to the external device while also being “woken up” which would control the sensors to start the process of obtaining/sending data (See 7:23+), the external device includes a storage unit 

Regarding claim 15, the claim is substantially similar to claim 8 as rejected above.  Reference the rejection on claim 8.  Dau also teaches electronics which include software to carry out their functioning (the software or instructions are inherent to the electronics), the sensors and their measuring arrangements.  See Abstract.  Figure 1, 6.  (110)(112)(2:43+, 9:3+)  The system of Dau includes a controller 100 which obtains data and either sends the data to an external device or processes the data and sends such to an external device.  The processed data includes distance and orientation data (See 3:20+).  Dau at 3:43+ teaches position information including shot position and the generation of data on a screen or display which displays the results of analyzing the orientation of the golfers shoes and shot position (See 3:20+, 3:49+, 7:63+).  

Regarding claim 22, Dau teaches golf shoes including a first and second shoe (See Figure 1), and sensors as in claim 8 (reference the rejection on claim 8 above) which are attached to the first and second shoe.

Regarding claim 23, the limitation of claim 23 are substantially similar and overlap with the limitations of claim 8 which should be referenced above with regards to the sensors, communications unit, and external device, etc...  Dau further teaches the orientation and distance measurements (See 7:23+) and two different times for the sensors to obtain data which are considered to read on the performing of measurement a) and measurement b) at different time from each other (See 1:41+).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.


Claim(s) 1-7, 9-11, 12-14 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dau (US 10,300,333 B2) in view Lobb (US 2002/0161461 A1).

Regarding claim 1, Dau teaches a golf measurement system with the golf shoes, sensors on each shoe and the sensors configured to sense data regards the orientation of each shoe when the golfer takes a shot.  Such orientation includes positional relationship between each shoe.  See Figure 1, 6.  (110)(112)(2:43+, 9:3+)(Abstract)  Dau also teaches an external device which can be carried by the user (See items 122 and 3:20+ noting the “external device” which includes a cell phone), the communication unit can be part of item 100 in one example and can connect wirelessly to other units, 7:63+ notes that the components can be integral or separable, 100 is considered a control unit and 3:20+ speaks of obtaining data from sensors and processing the data into performance reports, the data and/or performance reports are sent to the external device while also being “woken up” which would control the sensors to start the process of obtaining/sending data (See 7:23+), the external device includes a storage unit 

Regarding claims 2-7 and 9-11, Dau teaches:
(Claim 2-4)  Dau teaches the measuring of acceleration from the sensors when is completed through an accelerometer.  (See 4:11+)  The sensed data is used for measuring the orientation of the shoes.
(Claims 5-7)  Dau teaches an external device which includes an analysis unit (see Figure 1 and 3:20+) which includes a screen or display for showing the results of an anlaysis as claimed. (See 4:11+)  Dau also teaches an analysis unit 
(Claims 9-11)  Dau teaches an external device which includes an analysis unit (see Figure 1 and 3:20+) which includes a screen or display for showing the results of an anlaysis as claimed. (See 4:11+)  Dau also teaches an analysis unit which can determine the orientation of the golfer’s feet when taking a shot.  The unit is external to the shoe (See 3:49+, 3:20+ and 7:63+).

Regarding claim 12-14, Dau teaches in Figure 3 and 7:47+ the sensor system also comprises a sensor unit-equipped golf club which measures the state of the golf club when the user takes a shot.  As shown in Figure 1 see 120 the data is communicated wirelessly.  Dau teaches a control unit to control operations of the sensors wherein the duplication of the control unit to include a control unit specifically for the controlling of the golf club sensor system would be obvious.  Reference In Re Harza where it was held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) MPEP 2144.04 VI B)  As such, the examiner does not consider using a single controller or multiple controllers for controlling the shoe sensors and golf club sensors as providing new and unexpected results.  The utilization of a single controller for multiple sensors is well known in the art.  The ability of combine multiple sensor controllers into a single controller is considered an advancement in the art wherein a separation of controllers for the different sensors would be how such system would have worked before multiple sensors were able to be controlled by a 

Regarding claims 19-21, Lobb teaches an external device which obtains information of a course and where the golfer is presently playing with a map of the course and the location of the golfer superimposed on the map shown through a display.  (See [0046+])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Dau with the teaching of Lobb to provide archived data which a golfer can use for particular shots and for improvements in their golf techniques (See [0046+]).  The archived data would allow a user to pull up past information for a particular hole on a golf course and review the data to determine adjustments to make which could improve their game.

Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dau (US 10,300,333 B2) in view Lobb (US 2002/0161461 A1) and Somiya (US 2015/0358770 A1).

Regarding claim 16-18, Somiya teaches an external device which identifies a flight distance for the shot based on position information of the selected shot in the storage and a subsequent shot thereafter (See [0086+]).  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Dau with the teaching of Somiya to allow shot flight distances to be calculated using the difference in .

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dau (US 10,300,333 B2) in view Connor (US 2016/0338644 A1).

Regarding claims 24, Dau teaches the first and second shoes, sensors attached to the golf shoes.  See Figure 1 and 6.  (110)(112)(2:43+, 9:3+)(Abstract)  Connor teaches sensors which emit pulses and receivers that receive the pulses which are spaced in predetermined intervals.  (See Abstract and [0185+])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Dau with the teaching of Connor as the simple substitution of one known sensing means with another in an indication of obviousness.  The sensors of Dau would be easily be substituted with pulse emitter and receiver of Connor as both are designed to measure distance and orientation.

Regarding claim 25, Dau teaches electronics which include computing means that are instructed by software (See abstract) to control sensors attached to a first and second shoe which determine relative direction of the first and second shoes (See Figure 1)(110)(112)(2:43+, 9:3+)(Abstract).  Connor teaches sensors which emit pulses and receivers that receive the pulses which are spaced in predetermined intervals.  (See Abstract and [0185+])  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Dau with the teaching of Connor as the .
Response to Arguments
	The applicant argues for the newly amended claim limitations as well as the additional independent claims added 11/22/2021.  The examiner has modified the grounds of rejection above.  The applicant should reference the new grounds of rejection above for as to how the examiner considered these limitations as being met by the cited prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/           Examiner, Art Unit 3711